DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RENATE SOUDEK,
                             Appellant,

                                    v.

               IBIZA CONDOMINIUM ASSOCIATION, INC.,
                   a Florida not-for-profit corporation,
                                Appellee.

                              No. 4D18-1304

                           [October 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 14-
005358 (03).

   Stephen Karaski, Pompano Beach, for appellant.

  Jed L. Frankel of Eisinger, Brown, Lewis, Frankel & Chaiet, P.A.,
Hollywood, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.